                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

TERRENCE WILLIAMS,

       Plaintiff,
v.                                                  Case No. 19-11739
                                                    Honorable Victoria A. Roberts
AMAZON STUDIOS, INC., et al.,

     Defendants.
___________________________/

            ORDER GRANTING APPLICATION TO PROCEED IN FORMA
            PAUPERIS AND SUA SPONTE DISMISSING THE COMPLAINT

       On June 10, 2019, Plaintiff Terrence Williams (“Plaintiff”) filed a pro se complaint

against Amazon Studios, Inc. and 69 other defendants, including Hillary Clinton and

Geoffrey Fieger. Plaintiff also filed an application to proceed in forma pauperis.

       Plaintiff’s application to proceed in forma pauperis is GRANTED. However, the

Court DISMISSES Plaintiff’s complaint because it is frivolous and it fails to state a claim

upon which relief may be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B).

       When a plaintiff proceeds in forma pauperis, the Court has an obligation to

screen the complaint and dismiss the case if it: “(i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). A complaint is

frivolous if it lacks an arguable basis in law or in fact. See Neitzke v. Williams, 490 U.S.

319, 325 (1989).

       Although the Court construes a pro se plaintiff’s complaint liberally, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), that “leniency . . . is not boundless,” and “basic

pleading standards” still must be satisfied. Martin v. Overton, 391 F.3d 710, 714 (6th

                                                1
Cir. 2004). Specifically, a pro se plaintiff’s complaint still “must plead facts sufficient to

show a legal wrong has been committed from which plaintiff may be granted relief.”

Goodell v. Anthony, 157 F.Supp.2d 796, 799 (E.D. Mich. 2001).

       Plaintiff alleges that several defendants infringed on his intellectual property

rights. For example, he alleges that defendants “Apple Park,” AT&T Corp., Barnes &

Noble and Rakuten Kobo, Inc. stole his intellectual property via their use of lithium ion

batteries; he says that “[p]roduction or use of Lithium Batteries is illegal due to the fact

that I invented the formula” and that “[t]he Lithium Battery is under my original Copyright

& by law is my legal monopoly.” Plaintiff offers no evidence that he has a copyright on

lithium ion technology.

       Plaintiff also alleges that several defendants harassed him. He says that Hillary

Clinton contacted him “during her presidential campaign in 2016 and … had the

nerves[sic] to ask me if I would donate money to her campaign on one occasion,” and

“on another [occasion] she asked me to marry her daughter whom I believed at the time

to be married.” Clinton also allegedly asked Plaintiff if he “would allow her to live in his

bomb shelter.” Plaintiff further alleges that Hillary Clinton got his number from Donald

Trump.

       Plaintiff says that the amount in controversy is $3,900,000,000,000; he asks the

Court to order that defendants pay “EULA fines, which would demand all their profits

belong to me”; he further asks the Court to order “[p]roduction of the Lithium Ion

batteries to cease . . . .”




                                               2
       Construing the complaint liberally, the Court finds that Plaintiff’s claims lack an

arguable basis in fact or law and must be dismissed. Plaintiff’s complaint is frivolous and

fails to state a claim on which relief may be granted.

       The Court DISMISSES this case pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Moreover, the Court CERTIFIES that any appeal of this order would be frivolous

and would not be taken in good faith; thus, an appeal may not be taken in forma

pauperis. See 28 U.S.C. § 1915(a)(3).

       IT IS ORDERED.
                                           S/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

Dated: July 8, 2019




                                             3
